Filed 8/26/20 P. v. Crawford CA3
                                     NOT TO BE PUBLISHED



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   THIRD APPELLATE DISTRICT
                                          (San Joaquin)
                                              ----




 THE PEOPLE,                                                         C090245

                 Plaintiff and Respondent,                      (Super. Ct. Nos.
                                                           STK-CR-FE-2011-0007094 &
         v.                                                       SF118538A)

 DEANTE DARNELL CRAWFORD,

                 Defendant and Appellant.




        In 2013, defendant Deante Darnell Crawford was convicted and sentenced in adult
criminal court to 21 years in state prison for an offense that he committed when he was
14 years old. Several years later, the Legislature enacted Senate Bill No. 1391 (2017-
2018 Reg. Sess.) (Senate Bill 1391), which eliminated, in almost all circumstances, the
statutory authority to transfer to adult criminal court a minor who was 14 or 15 years old
at the time of the offense. (Stats. 2018, ch. 1012.) In 2019, following the enactment of
Senate Bill 1391, defendant filed a motion requesting that the court reverse his conviction
and remand his case to juvenile court for disposition under the juvenile court laws. The
People opposed the motion, arguing that Senate Bill 1391 does not apply to defendant



                                               1
because his conviction already was final when Senate Bill 1391 became effective. The
trial court denied the motion.
       On appeal, defendant argues that the trial court erred in denying his motion
because (1) the Legislature intended Senate Bill 1391 to apply retroactively to final
convictions, and (2) principles of equal protection require that Senate Bill 1391 apply
retroactively to final convictions. We affirm.
                                 LEGAL BACKGROUND
       The decision whether to try a minor in juvenile court or adult criminal court has
“potentially major consequences.” (People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 306 (Lara).) While persons convicted of serious crimes in adult court can be
punished with long prison sentences, juveniles tried in juvenile court generally receive
more lenient treatment, with shorter periods of confinement and a focus on rehabilitation.
(Id. at pp. 303, 306; see also K.C. v. Superior Court (2018) 24 Cal.App.5th 1001, 1011.)
       Historically, only those minors at least 16 years of age at the time of the offense
could be tried in criminal court, and then, only after a judicial determination that the
minor was unfit to be dealt with under juvenile court law. (People v. Superior Court
(K.L.) (2019) 36 Cal.App.5th 529, 536-537 (K.L.).) The minimum transfer age remained
at 16 for over three decades, until 1994, when the Legislature lowered it to 14 for certain
enumerated serious or violent felonies. (B.M. v. Superior Court (2019) 40 Cal.App.5th
742, 750-751, review granted Jan. 2, 2020, S259030.) Under the 1994 legislation, a
minor as young as 14 years of age could be prosecuted in criminal court after a judicial
determination of unfitness for juvenile adjudication. (K.L., supra, at p. 537.)
       In 2000, California voters passed Proposition 21, the Gang Violence and Juvenile
Crime Prevention Act, which broadened the circumstances in which minors 14 years of
age and older could be prosecuted in criminal court. (K.L., supra, 36 Cal.App.5th at p.
537; In re B.M., supra, 40 Cal.App.5th at p. 751, review granted Jan. 2, 2020, S259030.)
Proposition 21 permitted, and in some cases required, prosecutors to charge minors aged

                                              2
14 or 15 directly in criminal court, without a judicial determination of unfitness. (People
v. Superior Court (Alexander C.) (2019) 34 Cal.App.5th 994, 997 (Alexander C.); see
also Lara, supra, 4 Cal.5th at p. 305.)
       In 2016, voters undid some of the changes made by Proposition 21 through the
enactment of Proposition 57, the Public Safety and Rehabilitation Act of 2016.
(Alexander C., supra, 34 Cal.App.5th at p. 997.) With respect to juveniles, Proposition
57 “ ‘largely returned California to the historical rule’ ” by eliminating prosecutors’
ability to file charges against juveniles directly in criminal court and limiting the
circumstances under which a minor could be transferred to criminal court by a judge.
(Id. at p. 998.) After Proposition 57, minors aged 14 or 15 still could be tried in criminal
court for specified serious or violent offenses, but only after a juvenile court judge
conducted a transfer hearing and decided the minor was unfit for juvenile court. (Lara,
supra, 4 Cal.5th at pp. 305, 308.)
       Under California law, a voter initiative such as Proposition 57 is afforded special
protection that limits the Legislature’s ability to modify it. (People v. Cruz (2020) 46
Cal.App.5th 740, 748.) “Such a statute ‘may be changed only with the approval of the
electorate unless the initiative measure itself permits amendment or repeal without voter
approval.’ [Citation.]” (Ibid.) Proposition 57 permits amendments without voter
approval, provided that the changes are consistent with and further the intent of the act.
(K.L., supra, 36 Cal.App.5th at p. 535.)
       In 2018, the Legislature enacted Senate Bill 1391 (Stats. 2018, ch. 1012, § 1),
which amended Proposition 57 by eliminating the authority of prosecutors to seek
transfer to criminal court of a minor who was 14 or 15 years old at the time of the
offense, “save for a narrow exception if the minor is ‘not apprehended prior to the end of
juvenile court jurisdiction.’ (Welf. & Inst. Code, § 707, subd. (a)(2).)” (Alexander C.,
supra, 34 Cal.App.5th at p. 998.) Senate Bill 1391 declared that its provisions are
consistent with and further the intent of Proposition 57. (Stats. 2018, ch. 1012, § 3;

                                              3
Alexander C., supra, 34 Cal.App.5th at p. 998.) In K.L., supra, 36 Cal.App.5th 529, we
held that Senate Bill 1391 was a valid legislative amendment consistent with and
furthering the intent of Proposition 57. (K.L. at pp. 532-533.)
                   FACTUAL AND PROCEDURAL BACKGROUND
       We limit our recitation of the facts to those necessary to provide a general
background and determination of the issues defendant raises on appeal.
       In September 2011, defendant, who was 14 years old at the time, shot a homeless
man twice in the back, without warning, and then took his bicycle. The victim died
shortly thereafter. After the shooting, defendant confessed to an informant that he shot
the victim because he wanted to prove “he had the guts to do it.”1
       An information filed directly in adult criminal court charged defendant with
willful, deliberate, and premeditated murder (Pen. Code, § 187, subd. (a); count 1),2
grand theft of personal property (§ 487, subd. (a); count 2), and receipt of known stolen
property (§ 496, subd. (a); count 3). It further alleged that at the time of the offense in
count 1, defendant was a minor 14 years of age or older within the meaning of Welfare
and Institutions Code section 707, former subdivision (d)(2)(A) & (B). Defendant
also was charged with enhancements for intentional and personal discharge of a firearm
causing great bodily injury (§ 12022.53, subd. (d)) and personal use of a firearm
(§§ 1203.06, subd. (a)(1), 12022.5, subd. (a)).
       In April 2013, defendant entered into a negotiated plea agreement. As to count 1,
the parties agreed to reduce the charge from murder to voluntary manslaughter (§ 192,




1      The parties stipulated to the preliminary hearing transcript as the factual basis for
defendant’s plea. However, because the preliminary hearing transcript is not included in
the record on appeal, and because the underlying facts are not contested on appeal, our
summary of the underlying facts is based on the probation report.
2      Undesignated statutory references are to the Penal Code.

                                              4
subd. (a)), and defendant agreed to plead guilty to the reduced charge. Defendant agreed
to admit the section 12022.5, subdivision (a) firearm enhancement and stipulated that he
fell within the provisions of Welfare and Institutions Code section 707, former
subdivision (d)(2)(A). In exchange for his plea, the People dismissed counts 2 and 3, as
well as the other allegations.
       In June 2013, the trial court sentenced defendant to 21 years in state prison,
comprised of the upper term of 11 years on count 1, plus 10 years for the firearm
enhancement.
       In June 2019, defendant filed a motion in the trial court to remand his case to the
juvenile court under Welfare and Institutions Code section 707, as amended by Senate
Bill 1391. The People opposed the motion. After a hearing, the court denied the motion.
On August 21, 2019, defendant filed a timely notice of appeal of the trial court’s order.
                                        DISCUSSION
       As discussed above, Senate Bill 1391 virtually eliminated the ability to transfer to
adult criminal court any minor who was 14 or 15 years old at the time of his or her
offense. (Welf. & Inst. Code, § 707, subd. (a).) The parties agree, as do we, that Senate
Bill 1391 applies retroactively to nonfinal convictions under the rule of In re Estrada
(1965) 63 Cal.2d 740, 742-746 (Estrada). (People v. Superior Court (I.R.) (2019) 38
Cal.App.5th 383, 386, review granted Nov. 26, 2019, S257773; C.S. v. Superior Court
(2018) 29 Cal.App.5th 1009, 1038; see also Lara, supra, 4 Cal.5th at pp. 303-304.) The
question presented here is whether Senate Bill 1391 applies retroactively to final
convictions as well.
       Relying on In re Chavez (2004) 114 Cal.App.4th 989, defendant argues that the
legislative history of Senate Bill 1391 shows the Legislature intended Senate Bill 1391 to
apply retroactively to all convictions, nonfinal and final alike, in order to “ ‘fix [the]
mistake’ ” it made by allowing 14- and 15-year-old children to be tried as adults.



                                               5
Defendant also contends that principles of equal protection require that Senate Bill 1391
be extended to defendants whose convictions are not final.
       The People respond that Senate Bill 1391 does not apply to convictions, like
defendant’s, that were final when Senate Bill 1391 took effect and, therefore, the court
lacks jurisdiction to remand defendant’s case to juvenile court. We agree with the
People.
       Whether a statute operates prospectively or retrospectively is a question of
statutory construction that we review de novo. (People v. Brown (2012) 54 Cal.4th 314,
319 (Brown); People ex rel. Lockyer v. Shamrock Foods Co. (2000) 24 Cal.4th 415, 432.)
Where, as here, the statute is silent regarding retroactivity (Stats. 2018, ch. 1012), we
“employ the ordinary presumptions and rules of statutory construction” to discern the
legislative intent. (Californians for Disability Rights v. Mervyn’s, LLC (2006) 39 Cal.4th
223, 230.)
       We begin with the general rule of statutory construction, embodied in section 3,
that “[n]o part of [the Penal Code] is retroactive, unless expressly so declared.” (§ 3.)
Our Supreme Court has construed this language to mean that in the absence of an express
declaration, a statute will not be applied retroactively unless it is “ ‘very clear’ ” from
extrinsic sources that the Legislature must have intended a retroactive application.
(People v. Martinez (2018) 4 Cal.5th 647, 655; Brown, supra, 54 Cal.4th at pp. 319, 324
[requiring express declaration or a clear and unavoidable implication].) We must not
“infer retroactive intent from vague phrases and broad, general language in statutes.”
(Brown, at pp. 319-320.) “ ‘ “[A] statute that is ambiguous with respect to retroactive
application is construed . . . to be unambiguously prospective.” ’ [Citations.]” (Quarry v.
Doe I (2012) 53 Cal.4th 945, 955.)
       In Estrada, supra, 63 Cal.2d 740, the California Supreme Court recognized a
limited exception to the presumption that statutes operate prospectively. Under Estrada,
we presume, absent evidence to the contrary, that the Legislature intends amendments

                                               6
that lessen the punishment for a crime to apply to defendants in all cases in which the
judgment is not yet final as of the amendment’s effective date. (Id. at pp. 744-748.) The
Estrada rule rests on an inference that the Legislature intends an amendment reducing
punishment under a criminal statute to apply as broadly as possible, “ ‘distinguishing
only as necessary between sentences that are final and sentences that are not.’ ” (Lara,
supra, 4 Cal.5th at p. 308.)
       However, while acknowledging the continuing viability of the Estrada rule,
our Supreme Court has emphasized its narrowness. (People v. Hajek and Vo (2014)
58 Cal.4th 1144, 1196, overruled on other grounds in People v. Rangel (2016) 62 Cal.4th
1192, 1216.) “Estrada is . . . properly understood, not as weakening or modifying the
default rule of prospective operation codified in section 3, but rather as informing the
rule’s application in a specific context . . . .” (Brown, supra, 54 Cal.4th at p. 324.)
       Estrada is of no help to defendant because its holding expressly applies only
to cases in which the judgment is not final. (Estrada, supra, 63 Cal.2d at p. 744 [“The
key date is the date of final judgment”]; People v. Smith (2015) 234 Cal.App.4th 1460,
1465; People v. Conley (2016) 63 Cal.4th 646, 657-658; see also People v. Buycks (2018)
5 Cal.5th 857, 883.) It is undisputed that defendant’s conviction had long been final
when Senate Bill 1391 took effect. Thus, the general presumption against retroactivity,
not the Estrada exception, applies to his case.
       Defendant argues that there is no constitutional impediment to applying Senate
Bill 1391 to final convictions if that is what the Legislature intended. We find it
unnecessary to wade into the constitutional thicket of the Legislature’s power to
retroactively reopen or set aside an otherwise final judgment. (Compare People v. King
(2002) 27 Cal.4th 29, 31, People v. Lynch (1999) 69 Cal.App.4th 313, 314-315, and
Bennett v. Procunier (1968) 262 Cal.App.2d 799, 800-801 with People v. Lamoureux
(2019) 42 Cal.App.5th 241, 260-264, In re Chavez, supra, 114 Cal.App.4th at pp. 1000-
1001, and People v. Community Release Bd. (1979) 96 Cal.App.3d 792, 800.) Even if we

                                              7
assume that the finality of defendant’s judgment could be overcome by a “very clear”
indication of retroactive intent, we find no such indication here.
       Defendant argues that the legislative history of Senate Bill 1391 shows the
Legislature enacted the law to correct the “grave mistake” it made in allowing juveniles
to be prosecuted as adults for crimes they committed at age 14 or 15. However, a
statement of remedial purpose, by itself, does not support an inference that an amendment
was intended to apply retroactively to final judgments. “Most statutory changes are . . .
intended to improve a preexisting situation and to bring about a fairer state of affairs, and
if such an objective were itself sufficient to demonstrate a clear legislative intent to apply
a statute retroactively, almost all statutory provisions and initiative measures would apply
retroactively rather than prospectively.” (Evangelatos v. Superior Court (1988) 44
Cal.3d 1188, 1213.)
       Defendant also asks us to infer that Senate Bill 1391 was intended to apply to final
convictions because the Legislature did not express any intention that it should not. But
this turns the “strong presumption” against retroactive application on its head. (See
Brown, supra, 54 Cal.4th at p. 324.) In the absence of an express provision, a statutory
amendment is presumed to operate prospectively unless it is very clear that the
Legislature intended otherwise. (Evangelatos v. Superior Court, supra, 44 Cal.3d at p.
1208.) We decline to infer a retroactive intent based on broad references to cognitive
science and adolescent brain development. (See Brown, supra, 54 Cal.4th at pp. 319-
320.) These statements may explain why the Legislature amended the law, but they say
nothing about whether the Legislature intended the amendments to apply retroactively to
final judgments.
       Had the Legislature intended Senate Bill 1391 to apply as broadly as defendant
suggests, that intent presumably would have been reflected in the legislation itself.
Instead, the language of Senate Bill 1391 is quite narrow. It is not a blanket prohibition
on transferring minors from juvenile to criminal court. (Welf. & Inst. Code, § 707, subd.

                                              8
(a).) It merely eliminates the prosecution’s authority to initiate a transfer hearing for a
minor alleged to have committed an offense when he or she was 14 or 15 years of age
and, even then, subject to an exception for cases in which the minor was not apprehended
before the end of juvenile court jurisdiction. (Welf. & Inst. Code, § 707, subd. (a).) In
this sense, Senate Bill 1391 is dissimilar from most other legislation that has been
retroactively applied to final judgments. (See, e.g., People v. Conley, supra, 63 Cal.4th at
p. 657; People v. DeHoyos (2018) 4 Cal.5th 594, 604; Way v. Superior Court of San
Diego County (1977) 74 Cal.App.3d 165, 177-180.)
       We draw additional support for our conclusion from cases construing the
retroactivity of Proposition 57, the voter initiative amended by Senate Bill 1391. (Stats.
2018, ch. 1012.) In Lara, supra, 4 Cal.5th 299, the Supreme Court held that under
Estrada, supra, 63 Cal.2d 740, Proposition 57 applies retroactively to all juveniles
charged directly in criminal court whose judgment was not yet final. (Lara, at pp. 303-
304.) Subsequently, in People v. Barboza (2018) 21 Cal.App.5th 1315, the Court of
Appeal held that Proposition 57 does not to apply to convictions that already were final
when the initiative became effective. (Id. at pp. 1318-1319.) Defendant offers no
explanation why Senate Bill 1391 should be construed to have a greater retroactive
impact than the initiative it sought to advance. (People v. Harrison (1989) 48 Cal.3d
321, 329 [where a statute is framed in the language of an earlier enactment on the same or
an analogous subject, which has been judicially construed, the Legislature is presumed to
have adopted that construction].) We therefore conclude that the Legislature did not
intend Senate Bill 1391 to apply retroactively to final convictions.
       We are equally unpersuaded by defendant’s argument that equal protection
principles require that Senate Bill 1391 be applied retroactively to final convictions.3



3      Although defendant did not raise the equal protection issue before the trial court,
he argues, and we agree, that the issue is reviewable on appeal. (People v. Vera (1997)

                                              9
Even if we assume that defendant is similarly situated to juveniles whose judgments
became final after Senate Bill 1391’s effective date, defendant has failed to establish that
Senate Bill 1391 violates equal protection.
       Defendant relies upon People v. Olivas (1976) 17 Cal.3d 236 and its progeny as
requiring application of the strict scrutiny standard whenever there is a challenge to a
classification that affects a criminal defendant’s liberty interests. But our Supreme Court
has refused to read Olivas so broadly, noting that Olivas does not subject all criminal
classifications to strict scrutiny merely because penal statutes implicate personal liberty
interests. (People v. Wilkinson (2004) 33 Cal.4th 821, 837.)
       In People v. Floyd (2003) 31 Cal.4th 179, our Supreme Court applied the rational
basis test in concluding that equal protection did not require Proposition 36 to be applied
retroactively to convictions not yet final. (Id. at pp. 188-191.) Proposition 36, which
ameliorated the punishment for persons convicted of nonviolent drug possession
offenses, included an express saving clause specifying that it shall be applied
prospectively. (Id. at pp. 183-185.) The defendant argued that the act violated equal
protection because it created two similarly situated groups of nonviolent drug
offenders—those convicted before the effective date of the act and those convicted
after—and treated them in an unequal manner. (Id. at p. 188.) The Supreme Court found
no equal protection violation, holding that the ability to be sentenced under a law enacted
after the date of the commission of a crime is not a constitutional right, but a benefit
conferred by statute and, as such, it is not unconstitutional for the Legislature to confer
such benefit only on a prospective basis. (Id. at pp. 188-190; accord, People v. Smith,
supra, 234 Cal.App.4th at pp. 1466-1468; see also People v. K.P. (2018) 30 Cal.App.5th




15 Cal.4th 269, 275-277, disapproved on other grounds as stated in People v. French
(2008) 43 Cal.4th 36, 47, fn. 3; In re Sheena K. (2007) 40 Cal.4th 875, 886-887 & fn. 7.)

                                              10
331, 342-343; see McGinnis v. Royster (1973) 410 U.S. 263, 276-277 [35 L.Ed.2d 282,
292].)
         In People v. Alexander (2020) 45 Cal.App.5th 341, the Court of Appeal followed
Floyd, in rejecting a claim that equal protection required Senate Bill No. 1393 (2017-
2018 Reg. Sess.), giving courts discretion to strike prior serious felony enhancements, to
be applied retroactively to final convictions. (Alexander, supra, at pp. 343, 346-347.)
The court held that because a criminal defendant has no vested interest in a specific term
of imprisonment, “ ‘[r]etroactive application of a punishment-mitigating statute is not a
question of constitutional right but of legislative intent.’ ” (Id. at p. 346.) Applying the
rational basis test, the court concluded there is a rational basis for treating final and
nonfinal convictions differently because it furthers the state’s legitimate interest in
“ ‘assur[ing] that penal laws will maintain their desired deterrent effect by carrying out
the original prescribed punishment as written.’ ” (Id. at pp. 346-347.) We agree and
reach the same conclusion here.
         Senate Bill 1391 does not apply to final judgments. Because defendant’s
judgment was final when he moved to remand his case to juvenile court, we conclude that
the trial court properly concluded that it lacked jurisdiction to reverse his conviction and
remand his case to juvenile court. Accordingly, we affirm the order denying his motion.4



4       The People argue that, because the trial court lacked jurisdiction to grant
defendant the relief he sought, the trial court’s order did not affect defendant’s
“substantial rights,” and therefore was not appealable under section 1237, subdivision (b).
We are not persuaded. As our Supreme Court explained in Teal v. Superior Court (2014)
60 Cal.4th 595, the test of appealability under section 1237, subdivision (b) “does not
turn on whether that party’s claim is meritorious, but instead on the nature of the claim
and the court’s ruling thereto.” (Id. at pp. 600, 601.) Here, defendant claimed that he had
a right to retroactively receive the benefit of Senate Bill 1391, even though his conviction
was final. Because defendant’s motion would, if meritorious, have affected his
substantial rights, we conclude the trial court’s denial of that motion was an appealable
order within the meaning of section 1237, subdivision (b).

                                              11
                                    DISPOSITION
      The order denying defendant’s motion to remand his case to juvenile court is
affirmed.



                                                     KRAUSE               , J.



I concur:



      HULL                , Acting P. J.




                                           12
DUARTE, J., Dissenting


       I dissent from the majority’s decision to affirm the trial court’s order denying
defendant relief rather than to dismiss defendant’s appeal as arising from a non-
appealable order.
       Defendant was in the superior court on remand for a hearing pursuant to People v.
Franklin (2016) 63 Cal.4th 261. At the Franklin hearing, the trial court also entertained
defendant’s “Motion to Remand under SB 1391” and ruled that “without any guidance,
other than the [People v. Superior Court (Lara) (2018) 4 Cal.5th 299] Court’s ruling, I do
not believe I’m in a position to grant the motion.” The court then “den[ied] the request to
return this to juvenile court.”
       The majority concludes that Senate Bill No. 1391 did not apply to defendant’s
indisputably final judgment; thus, the trial court lacked jurisdiction to grant defendant the
requested relief. (Maj. opn. pp. 6, 11.) I agree. But it follows that the resulting order by
the trial court denying defendant relief did not--and could not--affect defendant’s
substantial rights and was therefore not appealable. (Pen. Code, § 1237, subd. (b); see,
e.g., People v. Fuimaono (2019) 32 Cal.App.5th 132, 135 [trial court lacked jurisdiction
to grant defendant’s sentencing request where conviction was final; denial of motion
could not have affected defendant’s substantial rights and was therefore not appealable];
People v. Turrin (2009) 176 Cal.App.4th 1200, 1208 [trial court order denying motion on
the basis the trial court lacked jurisdiction did not affect defendant’s substantial rights
and is therefore not an appealable order].)
       Because the trial court’s order is not appealable, the appeal therefrom must be
dismissed. (See, inter alia, People v. Fuimaono, supra, 32 Cal.App.5th at p. 135 [appeal
from non-appealable postjudgment order must be dismissed]; People v. Turrin, supra,
176 Cal.App.4th at p. 1208 [appeal from trial court’s postjudgment order denying relief
on the basis of a lack of jurisdiction is not an appealable order and should be dismissed];
People v. Chlad (1992) 6 Cal.App.4th 1719, 1726 [dismissing appeal after ruling the trial
court lacked jurisdiction to modify the restitution fines]; People v. Alexander (2020) 45

                                               1
Cal.App.5th 341, 345, 347 [concluding after lengthy analysis that Senate Bill No. 1393
does not apply to final convictions and dismissing the appeal from the trial court’s
postjudgment order after concluding the trial court lacked jurisdiction].)
       To the extent the majority cites Teal v. Superior Court (2014) 60 Cal.4th 595 to
justify its disposition, that case is inapposite. (See maj. opn., p. 11, fn. 4.) As relevant to
this discussion, Teal concerned whether the lower court’s denial of a petition for
resentencing (Pen. Code, § 1170.126), based on the petitioner’s failure to satisfy one of
the threshold eligibility requirements set forth in the statute itself, was an appealable
order. The court in Teal concluded that under those specific circumstances, the trial
court’s order was a determination on the merits affecting substantial rights. Indeed, the
Teal court expressly distinguished the circumstances there from those here when it
recognized “the trial court’s authority or discretion to determine the merits of petitioner’s
claim was not predicated on his eligibility to file a petition in the first instance.” (Teal, at
pp. 599-600.) The trial court’s jurisdiction over the petition for resentencing was never at
issue in Teal; in that case, the issue was the appellate court’s jurisdiction. (See id., at pp.
600-601.)
       Teal did not address the circumstances here. Contrary to the majority’s suggestion
(maj. opn., p. 11, fn. 4), this is not a merits case, requiring us to decide whether defendant
satisfied the statutory eligibility requirements for obtaining the relief he sought.
Defendant’s statutory eligibility for relief was never at issue; the trial court never reached
the merits of his petition. Instead, because defendant was barred from seeking relief by
his postconviction status, the trial court lacked jurisdiction to entertain the petition. Our
conclusion is a purely procedural determination that defendant’s undisputed
postconviction posture was such that he could not bring the motion in the first instance.
Because we have determined that defendant could not properly bring the motion, the trial
court’s resulting order denying the motion was made without jurisdiction, and therefore
could not have affected defendant’s substantial rights. Accordingly, this appeal is of a
non-appealable order, and it must be dismissed at the conclusion of our analysis.



                                               2
      In my view, the majority does not properly dispose of this appeal. Thus, I am
compelled to dissent from the Disposition.




                                                     DUARTE               , J.




                                             3